Opinion by
Mb. Justice Mitchell,
The opinion of the learned judge below states with entire accuracy the present position of this controversy, and the results of the decisions in 178 Pa. 78, and 192 Pa. 60. We therefore affirm the older on his opinion, but equity under all the circumstances requires a slight modification. The parties have been distinctly notified, both by the orphans’ court and by this court, that their accounts could not be settled in this proceeding, and that it was a case for amicable reference or a bill in equity. The fact that the appellee’s claim has been reduced to two items does not vary the status of the case, for it clearly appears that these items are not separate debts of the decedent which could be proved in the orphans’ court, but are parts of numerous transactions in which there were mutual obligations, requiring an account which can only be adjusted in a court of general equity jurisdiction.
Notwithstanding this repeated warning, however, the parties have not chosen to regard it. Without going at all into the merits, the appellee is the one technically in fault. He came into court with a claim which could not be adjudicated there, and he was so told and the proper forum pointed out to him. *549He has refused or neglected to proceed. It is not equitable that he should hold the settlement of the estate in suspense indefinitely. The suspension therefore should be for such short, definite period as the court may deem sufficient to permit the appellee to file a bill and to prosecute it with diligence to final hearing; with leave nevertheless to the court on motion of the appellant, in case the appellee shall fail to file his bill within the specified time, or in case the delay in the settlement of the estate shall appear ,to be seriously injurious, to proceed to make distribution of the fund in court to the parties claiming, exclusive of the appellee, either with or without requiring refunding bonds as may appear to be equitable.
With this modification the decree is affirmed on the opinion of the court below.